Order filed May 30, 2019




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00363-CV
                                   ____________

                   CHRISTINE JURZYKOWSKI, Appellant

                                         V.

  TEXAS COMMISSION ON ENVIRONMENTAL QUALITY AND THE
               CITY OF WEATHERFORD, Appellee


                   On Appeal from the 261st District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-17-006389

                                    ORDER

      Appellant’s brief was due May 20, 2019. No brief or motion for extension of
time has been filed.

        Unless appellant files a brief with this court on or before July 1, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                   PER CURIAM